Exhibit PARTNERSHIP AGREEMENT This Connectivity Agreement ("Agreement") is entered into as of December 27, 2007 ("Effective Date") by and between MedLink Healthcare Networks, Inc ("MedLink"), A Texas Corporation, with offices at 6380 Wilshire Blvd., Suite 900, Los Angeles, CA90048, and Vemics, Inc., A Delaware Corporation, with offices at 523 AvalonGardens, Nanuet, NY10954, ("Vemics"). Recitals 1.The Vemics iMedicor Portal (“IMedicor”) gives physicians and healthcare professionals the ability to exchange patient Protected Health Information (“PHI”) with other healthcare organizations in a HIPAA compliant environment and manner. In addition, IMedicor also makes available to it’s users a catalog of Certified Medical Education (“CME”) content and a system that facilitates the use of voice recognition software whose application is to modify, edit and create radiological and medical documentation. 2.MedLink is a healthcare network organization offering a variety of financial and clinical discounted transaction services toemployees or patients of various PPOs, Insurance carriers, TPAs, self-insured employers, Federal and State agencies, Union Healthcare Trusts, membership organizations and other similar companies, through contracted healthcare providers and medical imaging facilities. These services include discounts for patients who are insured, under insured or have no insurance and require comprehensive medical tests such as X-Ray, CT Scan, PET Scan and MRI. 3.MedLink desires to establish a connection from its contracted healthcare providers and medical imaging facilities to IMedicor’s web portal in order to expand their client base and provide its client base the opportunity to use the services offered through the iMedicor professional portal. Functionality and components of this connection will include, but are not limited to, the following: A.MedLink and Vemics will work together to implement a system to allow Physician(s) not currently part of the MedLink Network the opportunity to enroll their patients who qualify into the discounted services offer by MedLink. B.On a non-exclusive basis, Vemics will make available to all authorized IMedicor Subscribers the MedLink service on an OPT in basis. C.MedLink will deliver to iMedicor its list of imaging facilities, referring physicians and other health care workers that utilize their service on behalf of, or recommended to their patients. This data base will be delivered electronically and will contain name, address, contact person, phone number, fax number and wherever possible, e-mail address. The marketing messages or material to be sent out to all those included in this data base will not be delivered without the approval of both parties. NOW, THEREFORE, intending to be legally bound hereby, MedLink and Vemics agree as follows: 1.DEFINITIONS.Defined terms used in this Agreement but not otherwise defined herein shall have the meanings set forth in this Article 1 as follows: 1.1."Confidential Information" shall mean confidential or other proprietary information that is disclosed by one party to the other party under this Agreement, including, without limitation, designs, software designs and code, product specifications and documentation, business and product plans, patient information, prescription information or data, Individually Identifiable Health Information and clinical data contained in the Prescription Data communicated between the parties, and other confidential business information.Confidential Information shall not include information which: (i) is or becomes public knowledge without any action by, or involvement of, the party receiving the Confidential Information hereunder; (ii) is independently developed by the receiving party without use of the other party's Confidential Information; (iii) is already known to the receiving party at the time of disclosure under this Agreement; or (iv) is disclosed to the receiving party by a third party who is entitled to disclose it without restriction. 1.2."MedLink Subscriber" shall mean a registered patient / customer of MedLink using the MedLink discounted service for those patients that are either insured, under insured or have no insurance. 1.3."Intellectual Property Rights" shall mean all forms of intellectual property rights and protections and proprietary rights, including without limitation, all right, title and interest arising under United States common and statutory law and the laws of other countries to all: (i) patents and all filed, pending or potential applications for patents, including any reissue, reexamination, division, continuation or continuation-in-part applications throughout the world now or hereafter filed; protecting all rights of patentability (ii) trade secret rights and equivalent rights; (iii) copyrights, other literary property or authors rights, whether or not protected by copyright or as a mask work; (iv) proprietary indicia, trademarks, trade names, symbols, logos and/or brand names and (v) inventions, know-how, methodologies and industrial design rights. 1.4.“Privacy Rule” shall mean the Standards for Privacy of Individually Identifiable Health Information, 45 C.F.R.
